Title: To George Washington from Philip John Schuyler, 16 December 1781
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Albany December 16th 1781
                        
                        Your Excellency’s favor of the 28th ulto I was honored with a few days ago.
                        I was in hopes that some public advantages would have resulted from the confidence which the people of
                            Vermont have latterly placed in me, and that I should have been able by advice to have prevailed upon
                            Some of the honest and well meaning part of that community to have induced them to an acquiesence with the Act
                            of Congress offering them Independance, but my labours have proved fruitless, a party in that quarter, whom I have much
                            reason to believe are guided by british Influence, have involved the whole business in confusion, at this critical
                            Juncture too our legislature have entered into measures which in my opinion will only tend still
                            more to embarrass, and prevent a reconciliation—part of the Militia sof this state are now called out to suppress
                            the Insurgents arriving west of the twenty mile line from Hudsons river the latter will be supported by
                            vermont and more blood will be shed, this is playing into the hands of what ought to be the common enemy, and may have an
                            Influence prejudicial to us even on the other side of the water.
                        The Bearer is a Mr Edgar who has lately Escaped from Canada, where he has suffered much for his Adherence to
                            our cause. I have requested him to call on Your Excellency, as he may probably give you some Information.
                        I have enjoyed very little health since I parted with you In Jersey afflicted with the Gravel which
                            incessently exposes me to the severest pain.
                        Mrs Schuyler intreats her best regards to Your lady, mine are likewise offered. I am Dr Sir with great truth
                            & sincerity Your Excellency’s Affecte & Obedient Servant
                        
                            Ph: Schuyler

                        
                    